            Case 7:19-cv-00403-RDP Document 29 Filed 06/11/19 Page 1 of 5                                FILED
                                                                                                2019 Jun-11 PM 05:02
                                                                                                U.S. DISTRICT COURT
                                                                                                    N.D. OF ALABAMA


                          UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                               WESTERN DIVISION
ADAM JONES, et al.,                               }
                                                  }
       Plaintiffs,                                }
                                                  }
v.                                                }    Case No.: 7:19-CV-403-RDP
                                                  }
BUZZFEED, INC., et al.,                           }
                                                  }
       Defendants.                                }


                                    PROTECTIVE ORDER

       The parties recognize that various information and documents will be exchanged during

the course of this litigation that may contain sensitive business, personal, proprietary, or

otherwise confidential information within the meaning of Rule 26(c) of the Federal Rules of

Civil Procedure. Accordingly, with the consent of the parties, the court ORDERS as follows:

       1.       Within this Protective Order, “Confidential Information” means any documents or

information, in whatever form, which the producing party or a non-party reasonably believes (1)

not to be in the public domain and (2) to contain any confidential, proprietary, strategic, research,

development, commercial, or private information.

       2.       When a party believes that Confidential Information may be produced or

presented by any party or non-party in this case, that party may designate such material as,

“CONFIDENTIAL,” at the time of production or presentation. All materials designated as

Confidential Information will contain a written “CONFIDENTIAL” designation on the

document.

       3.       Any non-party that is producing documents, information, or other material that it

considers to be Confidential Information, may designate such documents, information, or other


                                                 1
             Case 7:19-cv-00403-RDP Document 29 Filed 06/11/19 Page 2 of 5



material as “CONFIDENTIAL.” Thereafter, the provisions of this Protective Order shall apply to

the protected material.

        4.       For “Confidential Information” used during deposition, any party shall have 30

days from its receipt of the completed transcript to provide written notice to the parties of the

specific pages and lines of the transcript or exhibits which contain the Confidential Information.

Until expiration of the 30-day period, all parties shall treat the entire transcript, including

exhibits, as Confidential Information subject to the protections of this Order. If no party timely

designates the transcript or a portion of the transcript as Confidential Information, then the

transcript will not be treated as such.

        5.       Confidential Information shall not be used or disclosed by any party or non-party

bound by the terms of this Protective Order, or their respective representatives and agents,

including their attorneys, for any purpose whatsoever other than in the prosecution or defense of

this case (including appeals, if any).

        6.       Confidential Information shall be disclosed only to the following:

                 a.        The parties’ (or bound non-parties’) counsel and their partners, associates

and employees to whom disclosure is reasonably deemed necessary to render professional

services in this matter.

                 b.        A party who is bound by the terms of this Protective Order, including

officers, directors, members and/or employees, but only to the extent considered reasonably

necessary to render professional services in this matter.

                 c.        An expert or consultant who is retained by a party (or bound non-party) or

its counsel in order to assist in the conduct of this litigation.




                                                    2
            Case 7:19-cv-00403-RDP Document 29 Filed 06/11/19 Page 3 of 5



                d.     A witness or prospective witness in this litigation, but only to the extent

reasonably necessary in preparing to testify.

                e.     Court reporters while in the performance of their official duties.

                f.     The judge or any other tribunal to which any appeal of the litigation is

taken, including the respective staffs of the judge or such other tribunal.

                g.     Copying services, translators, and litigation support firms providing

consultation, graphics and jury research (including focus group participants).

                h.     Other persons to whom the designating party chooses to disclose the

Confidential Information.

       7.       All documents, briefs, and other papers containing, referring to or otherwise

disclosing Confidential Information which are filed with (or otherwise submitted to) the court

shall not be disclosed by any party except as provided in this Order. Any party seeking to seal

any such materials shall request leave of the court, in advance, to file the materials under seal.

       8.       In the event that any Confidential Information is, consistent with the terms of this

Protective Order, used or disclosed in any hearing or trial, such information shall not lose its

Confidential status by reason of such use or disclosure. Counsel shall take all steps reasonably

required to protect the confidentiality of the information during such use or disclosure.

       9.       Any party (or bound non-party) challenging a Confidential designation shall meet

and confer with the other party in an attempt to resolve the dispute. If the parties are unable to

resolve the dispute, the challenging party may file a motion asking the court to resolve the

dispute. Pending resolution by the court, the Confidential designation will remain in full force

and effect.




                                                  3
         Case 7:19-cv-00403-RDP Document 29 Filed 06/11/19 Page 4 of 5



       10.     If a producing party or non-party inadvertently fails to designate qualified

information or documents as Confidential, such failure, standing alone, shall not waive the

producing party’s right to secure protection under this Order. That party may subsequently

designate qualified information or documents as Confidential by notifying all persons and parties

to whom the materials were produced as soon as practicable. After receipt of such notification,

the persons who received the production shall then treat the designated materials as Confidential.

       11.     In accordance with Rule 502(d) of the Federal Rules of Evidence, the inadvertent

production of any document or item shall not constitute a waiver of any applicable privilege, for

purposes of this litigation or any future litigation. If a party inadvertently produces information

which it asserts is protected by the attorney-client privilege or work product doctrine, without

intending to waive a claim of privilege, it shall promptly notify the receiving party of its claim of

privilege. After being so notified, the receiving party shall promptly return or destroy the

specified information and any copies.

       12.     Nothing in this Order shall be construed as a waiver by the parties of their rights

to object to any request for discovery. This Protective Order shall not be construed as an

agreement by the parties to produce any documents or information. Nothing in this Order shall

be construed as preventing a party from challenging a confidential designation under applicable

law.

       13.     The parties are free to discuss and enter into further stipulations regarding their

treatment of Confidential Information. However, the restrictions imposed by this Protective

Order may only be modified or terminated by order of the court, with good cause shown. This

Order shall survive the termination of this action.




                                                 4
 Case 7:19-cv-00403-RDP Document 29 Filed 06/11/19 Page 5 of 5



DONE and ORDERED this June 11, 2019.



                              _________________________________
                              R. DAVID PROCTOR
                              UNITED STATES DISTRICT JUDGE




                                 5
